Citation Nr: 1131561	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  10-42 810	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran has verified service in the Philippine Scouts from June 1946 to May 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

The Board notes that in an October 2006 rating decision, it was determined that new and material evidence had not been submitted to reopen a previously denied claim of service connection for pulmonary tuberculosis; the Veteran was also denied service connection for glaucoma.  The Veteran appealed that denial to the Board and in his June 2007 VA Form 9 (Appeal to the Board of Veterans' Appeals), requested that he be scheduled for a Travel Board hearing, which hearing was initially scheduled for September 2008 and ultimately held in June 2010.  Also in October 2006, the Veteran claimed service connection for PTSD and a stomach condition (gastritis), which claims were denied by the RO in a May 2007 decision.  In June 2007, the Veteran filed a notice of disagreement (NOD) as to the May 2007 RO decision and a statement of the case (SOC) was issued in February 2008.  A supplemental SOC (SSOC) was issued the following month.  The Board determined in an August 2010 decision that the Veteran had not filed a timely substantive appeal and that May 2007 RO decision therefore was final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  

In September 2008, the Veteran submitted evidence in support of his claim of service connection for PTSD, which the RO considered to be a petition to reopen his previously denied claim.  In a July 2009 rating decision, the RO determined that new and material evidence sufficient to reopen the Veteran's previously denied claim of service connection for PTSD had not been received.  The Veteran filed an NOD as to the decision in December 2009.


After the Veteran filed his December 2009 NOD, but before the RO issued an SOC in September 2010, the Veteran was afforded a Board hearing in connection with the then-pending issues related to glaucoma and pulmonary tuberculosis.  The Board member also took testimony on the PTSD issue.  In an August 2010 decision, the Board determined that the issues of service connection for PTSD and gastritis were not in appellate status and therefore not before the Board at that time.  The Board thus referred those matters to the RO for further action.  In September 2010, an SOC was issued addressing whether new and material evidence had been submitted to reopen the previously denied claim of service connection for PTSD.  The Veteran filed a VA Form 9 that same month.

In April 2011, the Veteran testified at a second Board hearing, this time in connection with his petition to reopen his previously denied claim of service connection for PTSD.  In this regard, it should be noted that a Veterans Law Judge who presides at a hearing must participate in the decision of the Board.  38 U.S.C.A. § 7107(c) (West 2002).  Consequently, because the Veteran has presented testimony on the same issue to two different Veterans Law Judges, the current appeal must be decided by a panel of three Veterans Law Judges, as the law specifies that the panel of judges must be at least three.  38 U.S.C.A. § 7102 (West 2002). 

The Board notes that the United States Court of Appeals for Veterans Claims (Court) recently held that a veteran must "be afforded the opportunity to be heard . . . by every panel member who will decide his case."  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  During the April 2011 hearing, the Veteran was apprised of the fact that because he had previously presented testimony on the same issue to a different Veterans Law Judge, a panel of at least three judges would be convened to decide his case.  The Veteran was informed that he had the right to present testimony to a third Board Member should he desire.  The Veteran thereafter indicated his desire to waive his right to a hearing before a third Board member.  The Veteran was then contacted via a June 28, 2011, letter and again informed of his right to present testimony to a third Board Member.  The letter stated that if the Veteran did not respond within 30 days from the date of that letter, the Board would assume that he did not want a third hearing.  To date, no response has been received.  

At his July 2010 hearing, the Veteran submitted additional evidence in support of his claim, along with a waiver of RO consideration.  Accordingly, the newly submitted evidence will be considered in this decision.  38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied by the RO in a May 2007 decision that was not appealed.

2.  Evidence received since the RO's May 2007 decision denying service connection relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD and it raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has been submitted to reopen a claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the introduction, in a May 2007 decision, the RO denied service connection for PTSD.  The Veteran filed an NOD, but did not timely file a substantive appeal in response to a February 2008 SOC.  As noted in the Board's 2010 decision, the May 2007 RO decision is therefore final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  

As a result of the finality of May 2007 decision, the Veteran's claim of service connection for PTSD may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.  

In this case, the relevant evidence of record at the time of the May 2007 RO decision included:  VA medical records, the Veteran's PTSD stressor statement; and evidence purportedly identifying his service as a recognized guerilla and with the Philippine Scouts.  Specifically, the evidence included a September 2006 VA PTSD intake evaluation note wherein the Veteran reported guerilla service at the age of 15 during which time he witnessed the rape of a pregnant woman and was captured by the Japanese and tied up.  Also submitted was a statement signed by a VA physician and a social worker containing a diagnosis of PTSD as result of military experiences.  It was noted that the Veteran had service in the Philippines as a guerilla and later in the U.S. Army.  The Veteran's AGO Form 53-58 documented service from June 19, 1946, to May 4, 1949.  The Veteran also provided a certificate from the Military Service Board of the Department of National Defense wherein it was certified that the Veteran had rendered military service during World War II and was thus conferred full military veteran status.  He further submitted a document indicating that he was found to have performed military service in the Philippines during the period beginning on December 8, 1941, and ending on July 3, 1946.  Lastly, he provided a copy of a certificate issued by the National Personnel Records Center (NPRC) showing that he had honorable service o from June 1, 1946, to May 4, 1949.  

In May 2007, the RO denied service connection for PTSD upon finding that although the evidence contained a diagnosis of PTSD, the evidence failed to establish a connection between the Veteran's PTSD and his military service.  As to the Veteran's service, the RO listed him as having served with the Special Philippine Scouts from June 19, 1946, to May 4, 1949.  No mention of the Veteran's putative guerilla service was made, although the RO did note that the evidence failed to reveal that the Veteran had engaged in combat.  

Evidence received since the May 2007 RO decision consists of letters from the Veteran's VA physician indicating that the Veteran was under his care for PTSD, which was the result of his experiences in service both as a guerilla and a Philippine Scout; responses from the NPRC indicating that the Veteran had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the U.S. Armed Forces; the Veteran's claim for old age pension and letter from the Philippine Veterans Affairs Office certifying that he was veteran of the Philippine Revolution/World War II and documenting that his claim for old age pension had been approved; a sworn statement indicating that during World War II, the Veteran had joined the Vinzons Division of Turko's Command as a guerilla under the command of Francisco Boayes (Commander Turko); a statement from Headquarters, United States Philippine Island Forces, Vinzons Division-Turko Command, certifying that the Veteran was a member of the resistance movement during the Japanese occupation; a February 2008 formal finding by the U.S. Army and Joint Services Records Research Center (JSRRC) that it lacked the information required to verify the Veteran's claimed stressors; an August 2008 letter from the Philippine Veterans Affairs Office certifying that the Veteran had served as a private first class with Turko's Command, his dates of service as being from November 11, 1942, to May 23, 1945; a letter from a chaplain whose spiritual groups the Veteran had been attending stating that the Veteran experienced PTSD symptoms and suffered from memories of his experiences as a guerilla and a Philippine Scout; copies of the Veteran's U.S. passport, drivers license, and veterans organization membership cards; Congressional inquiries; sworn statements from E.Z. and S.T., both of whom asserted that they had served with the Veteran in the guerilla division of Turko Command; statements from the Veteran, to include an additional statement detailing his alleged experiences as a guerilla and Philippine Scout and his June 2010 and April 2011 hearing testimony.  

After a review of all the evidence, the Board finds that the evidence received since the last final decision in May 2007 is not cumulative of other evidence of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for PTSD.  Notably, the affidavits and lay statements concerning the Veteran's alleged guerilla service submitted since the May 2007 RO decision create a fuller picture of the entirety of the Veteran's purported service.  Further, there is evidence to suggest that the Veteran has PTSD as a result of his service.  Although the Veteran had reported his guerilla service in connection with his claim of service connection for PTSD, there is no indication that the agency of original jurisdiction (AOJ) requested verification of such service prior to rendering its May 2007 decision.  Moreover, when the AOJ did seek verification of any guerilla service from the NPRC in June 2007 and March 2009, there is no indication that it submitted any of the documents provided by the Veteran with its request.  

As noted by the United States Court of Appeals for the Federal Circuit (Federal Circuit), where a claimant submits new evidence subsequent to a previous request for verification of service, that evidence must be submitted and considered in connection with a new request for "verification of service from the service department" pursuant to 38 C.F.R. § 3.203(c).  Capellan v. Peake, 539 F.3d 1373, 1382 (Fed.Cir.2008).  Accordingly, the Board finds that the evidence submitted since the May 2007 RO decision, and especially the sworn statements from E.Z. and S.T. submitted in January 2010 after the AOJ's last request for verification of the Veteran's guerilla service, triggered VA's duty to assist.  See Capellan, supra (holding that the duty to assist requires the submission of evidence presented by a claimant along with the request for verification of service).  Thus, because the newly submitted evidence triggered VA's duty to assist the Veteran in this case, that evidence is material.  See Shade, supra.  The evidence is not dispositive of service connection, but it nevertheless relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for PTSD is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  To this limited extent, the appeal is granted.


REMAND

"In order to qualify for VA benefits, a claimant must demonstrate that he, she, or the party upon whose service the claimant predicates the claim was a 'veteran.'"  Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  A "veteran" is defined, inter alia, as "a person who served in the active military, naval, or air service." 38 U.S.C. § 101(2).  Service in the active military, naval, or air service includes service in the U.S. Armed Forces or, for certain purposes, service in the organized military forces (including certain organized guerrilla forces) of the Government of the Commonwealth of the Philippines in the service of the U.S. Armed Forces.  See 38 U.S.C. §§ 101(10), 101(21), 101(24), 107; 38 C.F .R. §§ 3.6, 3.7, 3.40, 3.41 (2010). For the purposes of establishing qualifying service for entitlement to VA benefits, VA may accept evidence of service from a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or an original Certificate of Discharge, "without verification from the appropriate service department" if the evidence is, inter alia, "a document issued by the service department." 38 C.F.R. § 3.203(a) (2010).  Absent evidence of qualifying service, VA "shall request verification of service from the service department."  38 C.F.R. § 3.203(c). Moreover, findings by the service department as to qualifying service for VA benefits "are binding on VA for purposes of establishing service in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  "Philippine veterans are not eligible for veterans' benefits unless a United States service department documents or certifies their service."  Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir.1997); see 38 C.F.R. § 3.41(a).

Here, the Veteran is seeking service connection for PTSD, which he asserts is the result of his experiences during service both as a recognized guerilla from 1942 to 1945 and as a Philippine Scout from June 1946 to May 1949.  At the outset, the Board notes that status as a veteran for the period from June 1946 to May 1949 is not at issue.  However, status as a veteran must be established for the Veteran's alleged period of guerilla service in order for him to receive VA compensation for disabilities incurred as a result of that service.  

As noted above, the NPRC has certified that there was no record that the appellant served as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  In requesting verification, the RO provided the Veteran's full name, to include middle name, and listed his unit of assignment as "L Co 3rd Bn 2d Sq. USPIF Venson's Div Turko Command Grla Unit."  The RO did not, however, submit any documentation of service provided by the Veteran along with its request for verification of service.  VA's statutory duty to assist requires that evidence submitted by a claimant, including relevant lay affidavits and documentary evidence, in support of a request for verification of service from the service department must be submitted to the service department for review.  38 U.S.C.A. § 5103A; Capellan, supra; 38 C.F.R. §§ 3.159, 3.203(c).  Accordingly, on remand, the AOJ must contact the service department and make a new request for verification of the Veteran's service.  The service department should be provided with copies of all relevant evidence (including lay and documentary evidence) regarding the Veteran's alleged guerilla service. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Establishing service connection for PTSD requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Unless it is determined that a veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the Veteran's alleged stressor(s) generally must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  However, if the claimed non-combat stressor is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  

In October 2007, the RO sought to verify the Veteran's reported stressors.  Specifically, the Veteran asserted that while serving in the Special Philippine Scouts in Okinawa, Japan, in October 1947, he witnessed the death of a drunken enlisted Philippine Scout who was gunned down by American military policemen.  The Veteran stated that he and other Philippine Scouts brought the dead soldier to the 3rd Station Hospital in Okinawa.  The Veteran also reported running over and killing a civilian Japanese male who had been sleeping under his truck.  He stated that he was hospitalized for a period of time following the incident.  

Although the majority of the information is general in nature, it appears to the Board that the Veteran has described events that may be able to be corroborated with additional investigation.  The Veteran needs to provide additional information in regard to the stressors identified by the record.  The action paragraphs of the remand provide specific instruction for the AOJ to assist in developing information and/or evidence from the Veteran.

The Board notes that the Veteran has not been afforded a VA examination for the purpose of determining whether he suffers from PTSD related to his claimed in-service stressors.  Here, although there is evidence to suggest that the Veteran has PTSD as a result of his military experiences, because neither his guerilla service nor his claimed stressors while serving as a Philippine Scout have been verified, the Board finds that VA's duty to provide a medical examination has not yet been triggered.  In this regard, the Board notes that there is no evidence that the Veteran engaged in combat while serving as a Philippine Scout.  Similarly, he has not asserted that his relevant stressors are related to his "fear of hostile military or terrorist activity" such that his lay testimony alone is sufficient to establish the occurrence of the claimed stressor(s).  If, however, on remand, either the Veteran's service in the recognized guerilla forces of the Philippine Commonwealth Army is verified or credible supporting evidence that his claimed in-service stressor actually occurred is presented, the Veteran should be afforded a VA examination in connection with his claim of service connection for PTSD.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ must contact the service department and make a new request for verification of the Veteran's guerilla service.  The AOJ should provide the service department with copies of all relevant evidence (including lay and documentary evidence) regarding the appellant's claimed service.  The evidence to be submitted to the service department should include the following:  (1) the Veteran's sworn statement that during World War II, he had joined the Vinzons Division of Turko Command as a guerilla under the command of Francisco Boayes (Commander Turko) and was assigned to the 54th infantry regiment, 51st division, 5th military district; the statement from Headquarters, United States Philippine Island Forces, Vinzons Division-Turko Command certifying that he was a member of the resistance movement during the Japanese occupation and indicating that the Veteran's name was not carried in the recognized Unit roster, but was included in the original roster and the reconstructed roster as of 1948; the August 2008 letter from the Philippine Veterans Affairs Office certifying that the Veteran had served as a private first class with Turko's Command from November 11, 1942, to May 23, 1945; and the sworn statements from E.Z. and S.T., both of whom asserted that they had served with the Veteran in the guerilla division of Turko Command.  

2.  The Veteran has listed several events that he has alleged as stressor events in regard to his PTSD claim.  Additional information and/or development are required to corroborate those claimed stressors.  The Veteran should be advised that if he is not able to provide the information requested, it may not be possible to corroborate his claimed stressors.  

The Veteran related his observation of an individual being killed by military police in October 1947.  The Veteran should be asked to provide the location of the incident and the unit for the injured individual, if known.  The Veteran should be asked to provide a statement from any friend or associate who can attest to the event, or some other evidence aside from his lay statements.

The Veteran related a stressor of running over a civilian male in January 1948.  The Veteran should be asked to provide the location of the incident as well as the name of the hospital where he asserts he was hospitalized for a period of time after the incident.  A request for records pertaining to the Veteran from the identified source should be made.  

All attempts to obtain this data, and any responses received, should be documented in the claims folder.

3.  If the Veteran provides additional information in regard to his claimed stressors, the AOJ should conduct additional development as necessary.  This would include obtaining unit records for casualty information and the Veteran's hospitalization records as appropriate.  

4.  If additional evidence is developed that verifies the Veteran's alleged guerilla service or provides support for his claimed stressors, the Veteran should be scheduled for a VA examination in connection with his claim of service connection for PTSD.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of any scheduled examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran' claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's in-service stressors and must specifically address whether the Veteran's identified stressors are related to his fear of hostile military or terrorist activity; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to any identified stressor.  A complete rationale must be provided for all opinions expressed.

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the claim of service connection.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



			
             MARK F. HALSEY	ROBERT C. SCHARNBERGER
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



________________________________
ROBERT E. SULLIVAN
	Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


